STOCK PURCHASE AGREEMENT among John C. Nicholas, Rotating Machinery Technology, Inc. and Lufkin Industries, Inc. July 1, 2009 TABLE OF CONTENTS ARTICLE 1 DEFINITIONS 1.1 Defined Terms 1.2 References, Construction and Titles ARTICLE 2 PURCHASE AND SALE 2.1 Agreement to Sell and to Purchase 2.2 Consideration 2.3 Deliveries at Closing ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SELLERS 3.1 Authority; Authorization; Enforceability 3.2 No Conflicts or Violations 3.3 Consents and Approvals 3.4 Title to Interests 3.5 Liability for Fees 3.6 Status 3.7 Retained Control 3.8 Litigation ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLERS CONCERNING THE COMPANY 4.1 Organizational Matters; Company Subsidiaries 4.2 Capitalization 4.3 Authority; Authorization; Enforceability 4.4 No Conflicts or Violations 4.5 Consents and Approvals 4.6 Financial Statements 4.7 Non-Cash Working Capital 4.8 Absence of Undisclosed Liabilities 4.9 Absence of Certain Changes or Events 4.10 Title to and Condition of Properties 4.11 Intellectual Property 4.12 Licenses, Permits and Governmental Approvals 4.13 Compliance with Law 4.14 Material Contracts 4.15 Labor Matters 4.16 ERISA 4.17 Taxes 4.18 Litigation 4.19 Environmental Matters 4.20 Insurance 4.21 Bank Accounts 4.22 Customers and Suppliers 4.23 FCPA 4.24 Liability for Fees 4.25 No Other Representations or Warranties ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF LUFKIN 5.1 Organizational Matters 5.2 Authority; Authorization; Enforceability 5.3 No Conflicts or Violations 5.4 Consents and Approvals 5.5 Investment Representation 5.6 Liability for Fees ARTICLE 6 ADDITIONAL AGREEMENTS 6.1 Further Assurances 6.2 Covenant Not to Compete With the Business 6.3 Release 6.4 Tax Matters 6.5 No Public Announcement 6.6 Expenses 6.7 Distribution of Property 6.8 Non-Cash Working Capital 6.9 Payment of Obligations; Guaranty ARTICLE 7 SURVIVAL OF REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS ARTICLE 8 INDEMNIFICATION 8.1 Indemnification by the Sellers 8.2 Indemnification by Lufkin 8.3 Limits on Indemnification 8.4 Procedure 8.5 Payments 8.6 Failure to Pay Indemnification 8.7 Express Negligence 8.8 Exclusive Remedy 8.9 Tax Treatment of Indemnity Payments ARTICLE 9 MISCELLANEOUS 9.1 Notices 9.2 Specific Performance 9.3 Assignment and Successors 9.4 Entire Agreement; Amendment 9.5 Governing Law 9.6 Waiver 9.7 Severability 9.8 No Third-Party Beneficiaries 9.9 Arbitration 9.10 Counterparts SELLER DISCLOSURE SCHEDULE Schedule 3.2 — Conflicts or Violations Schedule 3.3 — Consents and Approvals Schedule 4.1(a) — Company Foreign Qualifications Schedule 4.1(b) — Company Subsidiaries, Joint Ventures, Etc. Schedule 4.2 — Company Organizational Documents Schedule 4.4 — Conflicts or Violations Schedule 4.5 — Consents and Approvals Schedule 4.6 — Company Financial Statements Schedule 4.8 — Undisclosed Liabilities Schedule 4.9 — Certain Changes or Events Schedule 4.10(a) — Real Property Schedule 4.10(c) — Sufficiency of Property Schedule 4.11(a) — Intellectual Property Schedule 4.11(b) — Intellectual Property Agreements Schedule 4.11(c) — Infringements Schedule 4.11(d) — Corporate Names Schedule 4.14(a) — Material Contracts Schedule 4.14(c) — Enforceability Schedule 4.15 — Labor Matters Schedule 4.16(a) — Benefit Plans Schedule 4.16(b) — Multiemployer Plans, Pension Plans, Etc. Schedule 4.16(e) — Triggering Events under Benefit Plans Schedule 4.16(l) — Section 409A Schedule 4.17(a) — Tax Returns Schedule 4.17(c) — Tax Payments Schedule 4.17(d) — Accrual for Taxes Schedule 4.17(q) — Taxable Nexus Schedule 4.17(t) — Foreign Tax Jurisdictions Schedule 4.19 — Environmental Matters Schedule 4.20(a) — Insurance Policies Schedule 4.20(b) — Insurance Claims Schedule 4.21 — Bank Accounts Schedule 4.22 — Customers and Suppliers Schedule 6.7 — Distributed Assets STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of July 1, 2009, by and among ROTATING MACHINERY TECHNOLOGY, INC., a New York corporation (the “Company”), John C. Nicholas (the “Seller”) and LUFKIN INDUSTRIES, INC., a Texas corporation (“Lufkin”).Each of the Seller, the Company and Lufkin is sometimes referred to herein as a “Party,” and they are sometimes collectively referred to herein as the “Parties.” R
